 In,theMatter of THE HYDRAULIC PRESS BRICK'.CoMPANYandUNITEDPAVING AND BUILDING SUPPLY WORKERS LOCAL INDUSTRIAL UNION,#1221, C. I. O.Case No. R-4738.-Decided February E, 1943Jurisdiction:building supplies manufacturing industry.Investigation and Certification of Representatives:existence of question re-fusal to recognize until dispute concerning successorship of originally certifiedunion was resolved; prior certification less than one year old held no bar to,when union originally certified could no longer be identified following unionschism and identity of its successor was a matter of unresolved dispute ; choiceof "neither" on ballot held proper when election was directed to resolve con-flicting claims of successorship to union originally certified before union schismand was not a run-off election between unions' involved ; ` election necessary.UnitAppropriatefor CollectiveBargaining:all production and maintenance em-ployees at one plant of a building supplies manufacturer, including watchmen,but excluding general office and supervisory employees; stipulation as to.Mr. Gardner L: Boothe,of Alexandria, Va., andMr. Henry E.Stringer,of Washington, D. C., for the Company.Mr. Sidney R. Katz,ofWashington, D. C:, for the Paving Workers.Mr. Yeliverton Cowherd,ofWashington, D. _ C., for the UCW-UMW.Mr: Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by United Paving and Building SupplyWorkers Local Industrial Union, #1221, C. I.( 0., herein called thePaving Workers, alleging that a question affecting commerce hadarisen concerning the representation of employees of The HydraulicPress Brick Company, Arlington County, Virginia, herein called theCompany, the National Labor Relations Board provided for an ap-,propriate hearing upon due notice before Earle -K. Shawe, TrialExaminer.Said hearing was held at Washington, D. C., on January8, 1943.At the commencement of the hearing the Trial Examiner-47N L. R. B, No. 30.286 THEE HYDRAULICPRESS BRICKCOMPANY287granted a motion of United Construction Workers, Local 30, Divisionof District 50, affiliated with the United Mine Workers of 'America,herein called UCW-UMW, to intervene. - The Company, the Pav-ing Workers, and the UCW-UMW appeared, participated, and wereafforded full opportunity to be heard, 'to examine and. cross=examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the Board makes the following :aFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Hydraulic Press Brick Company'isaMissouricorporationengaged in the manufacture- and sale of building supplies, buildingbrick,' andHaydite.We are here concerned with its. plant inArlington County,_Virginia, known as the Waterlooplant.During1942 the Company purchased raw materials for use at its Waterlooplant valued at about $40,000, approximately 50 percent of which was'shipped,to it from points outside Virginia.During the same periodthe Company sold finished products from its Waterloo plant valuedat about $250,000, approximately 75 percent of which was shipped topoints outside Virginia.The Company admits, for the purpose ofthis proceeding, that it is engaged incommercewithin the meaningof the National Labor Relations Act.IL THE ORGANIZATIONS INVOLVEDUnited Paving and Building Supply Workers Local IndustrialUnion, #1221, is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.,United Construction Workers, Local 30, Division of District 50,is a labor organization affiliated with the United Mine Workers ofAmerica, admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn May 6, 1942, United Construction Workers, Local 30, hereincalled Local 30;established by the Congress of Industrial Organiza-tions, herein called the C. I. 0., filed a petition covering the employeesinvolved herein. -Thereafter, the Company and the C. I. O. enteredinto a Consent Election Agreement, and an election was conductedpursuant thereto on June 11, 1942.On June 16, 1942, the' Regional I288DEiOISIONS OF NATIONAL LABOR RELATIONS BOARDDirector certified to the parties that a majority of the employees'haddesignated Local 30 as their exclusive bargaining representative. On.June 4, 1942, certain officials of United Construction Workers Organ-izing Committee, herein called the U.. C. W. O. C., and District, 50,1United Mine Workers of America, executed an agreement purporting.,to affiliate with District 50 the local unions established by theU. C. W. O. C. and thereby creating the UCW-UMW. On June 6;_ 1942, the UCW-UMW issued a new charter to Local 30.On June 11, 1942, the day of the consent election, the C. I. O.announced, in substance, that the agreement of June 4, 1942, was unau-thorized and invalid, that the local unions established by theU. C. W. O. C. would be allowed to determine for themselves thequestion of their affiliation, and that the U. C. W. O. C. was dissolved.On June 24, 1942, the C. I. O. issued a charter setting up the PavingWorkers, which the C. I. 0 contends is the successor to Local 30.During the latter part of Julie 1942 the Company and the UCWUMW held several bargaining conferences. 'On June 26, 1942, thePaving Workers advised the Company that it was the successor toLocal 30 and requested the Company to recognize it as exclusive bar-gaining agent of the Company's employees.The Company thereuponrefused to deal 'further with either the UCW-UMW or, the PavingWorkers until such time as the dispute was resolved by the Board.Statements of the Regional Director and the Trial Examiner, intro-duced into evidence,at the hearing, indicate that the Paving Workersand the UCW-UMW each represents a substantial' number of,employees in the unit hereinafter found to be appropriate.'The UCW-Ul\2W, contends. ,that it is the legitimate successor to'Local 30, and that, as such, it is entitled to recognition as the exclusiverepresentative pursuant to the Regional Director's certification ofJune 16, 1942; and that its certification constitutes a bar to a presentdetermination of representatives.The Paving Workers claims thatit is the successor to Local 30 but desires that an election be held.As a general rule, the Board will not proceed with an investigationas to representation where there exists a valid certification less thana year old, of an active labor organization of clearly establishedidentity.But the conflicting claims of the Paving Workers and theUCW-UMW establish that there is an unresolyed'doubt with respectto the identity of the labor organization which the employees have'The Regional Director and the Trial Examiner reported that the Paving workers pie-sented 24 authorization cards bearing apparently genuine rignatures of persons whose namesappear on a current pay roll of the CompanyThe Trial Examiner reported that the UCW-U1MW presented 31 membership application cards bearing .ippaiently genuine signatures ofpersons whose names appear on a current pay roll of the CompanyThere ate approximately56 employees in the appropriate unit THE, HYDRAULIC PRESS BRICK COMPANY289-chosen to represent them.2 , Under such circumstances we shall re-solve the dispute which has arisen by an election by secret ballot. - .the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) ,and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in' accordance with a stipulation of the parties, that allproduction and maintenance employees at the Waterloo plant of the'Company, including watchmen; but excluding general office and'supervisory employees, constitute a unit appropriate for the purposes'of collective bargaining, within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation 'which,has arisen be resolved by an election by secret ballot among the em-rollperiod=`'immediately preceding the date of the Direction' ofElection herein, subject to the limitations and additions set forth inthe Direction.The Paving Workers and the UCW-UMW urge that ,no provisionbe made for the choice of "neither" on the,ground that a substantialmajority of the employees in the June election indicated their desireto be represented for the purposes of collective bargaining.TheCompany contends that the Board should follow its customary pro-cedure and provide a place on the ballot for ".neither."The electionwe are ordering herein is not a run-off election between the two unionsinvolved.We accordingly deny the requests of the Paving Workersand the UCW-UMW and shall permit employees to vote against rep-resentation by either organization.DIRECTION OF ELECTIONBy virtue of and-pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations -Board Rules and Regulations-Series, 2, as amended, it isherebyDirected that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Hydraulic2 Cf.Matter of Brenizer Trucking Company, et al.andUnited Paving and Building SupplyWorkers Local Industrial Union, No 1221, C. 1.0, 44 N L R B 810;Matter of Harbeson-Walker Refractories CompanyandUnited Clay Products Workers, Local IndustrialUnion,No. 1205,et al, 44N. L. It. B. 816.513024-43-vol. 47-19 290DECLSd011"S OF NATIONAL LABOR RELATIONS BOARDPress Brick Company, Arlington, County, Virginia, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this' Direction, including anysuch employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees; in the armed forces of the United States who present them-selvesin'personat the polls, but excluding any who have since quitor been discharged for cause, to determine whether they desire to be'represented by United Paving and Building Supply Workers LocalIndustrial Union, No. 1221, affiliated with the Congress of IndustrialOrganizations, or by United Construction Workers, Local 30, Divi-sion of District ' 50, affiliated with the United Mine Workers ofAmerica, for the purposes of collective bargaining, or by neither.i